     Case 3:21-cv-00028-CHB Document 5 Filed 02/03/21 Page 1 of 3 PageID #: 20




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

LYNELL WILLIS, JR.                                      )
                                                        )
        Plaintiff,                                      )   Civil Action No. 3:21-CV-28-CHB
                                                        )
v.                                                      )
                                                        )
SOCIAL SECURITY ADMINISTRATION                          )
OF E-TOWN, KY                                           )       MEMORANDUM OPINION
                                                        )           AND ORDER
        Defendant.                                      )

                                          *** *** *** ***

         This is a pro se action initiated by Plaintiff Lynell Willis, Jr. Upon review of Plaintiff’s

application to proceed without prepayment of fees, the Court finds that Plaintiff makes the

financial showing required by 28 U.S.C. § 1915(a). Accordingly, IT IS ORDERED that the

application [R. 4] is GRANTED.

                                                   I.

         Plaintiff completed a Court-supplied civil complaint form. He names the “Social

Security Administration of E-Town, Ky” as the Defendant in this action. Under the “Amount in

Controversy” section of the complaint form, he writes: “Failure to investigate material property

such as incidents happening terroristic (lead) acts, any legal (happened abuse) soc. sec. fraud,

hate crimes, providence of legal aid, and unwilling to discuss and [illegible] a patients truth &

failure to supply legal representation for a successful outcom[e.]” In the “Statement of the

Claim” section of the complaint form, Plaintiff states:

         Since 1st payout evaluation Dept. has failed to investigate the surcumetances above.
         I’ve been left feeling stalked, harmed, etc, etc, willing to give out monies owed that
         I feel not owed, [illegible] has been based by gene snyder judges, opposed to 6th
         district authoirtion & police officers and their families. The state officers are not
  Case 3:21-cv-00028-CHB Document 5 Filed 02/03/21 Page 2 of 3 PageID #: 21




       willing to corperate in reasonable civil suits, since then been a resident since 1989
       and traveler since 1973, judge are not real, disrespectful, racists, want lockup[.]

       In the “Relief” section of the complaint form, Plaintiff writes, “Acknolwdgement of

kidnapp, party [illegible] w/ live in family (discriminating against 2021 law suits) In court

hearing with defendants, seeking removal & possible incarsuration on knowledge of terroristic

note with Dad of 2nd party involved. 220,000. a year[.]”

                                                 II.

       Because Plaintiff is proceeding without the prepayment of fees, or in forma pauperis, the

Court must review the complaint pursuant to 28 U.S.C. § 1915(e)(2). See McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). The Court must dismiss a case at any time if it determines that an action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. § 1915(e)(2)(B). A claim is legally

frivolous when it lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S.

319, 325 (1989). The Court may, therefore, dismiss a claim as frivolous where it is based on an

indisputably meritless legal theory or where the factual contentions are clearly baseless. Id. at

327. The Court finds that this action must be dismissed because the allegations set forth in the

complaint are frivolous.

       Additionally, “a district court may, at any time, sua sponte dismiss a complaint for lack

of subject-matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.




                                                  2
      Case 3:21-cv-00028-CHB Document 5 Filed 02/03/21 Page 3 of 3 PageID #: 22




1999) (citing Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)). The allegations in Plaintiff’s

complaint meet this standard as well. The instant action, therefore, must also be dismissed for

lack of subject-matter jurisdiction.

         For the reasons above, and the Court being otherwise sufficiently advised,

         IT IS ORDERED that this case is DISMISSED as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and for lack of subject-matter jurisdiction under Rule 12(b)(1) in accordance

with Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

          There being no just reason for delay in its entry, this is a final Order.

          This Court further certifies that an appeal in forma pauperis would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3).

         This the 3rd day of February, 2021.




cc:    Plaintiff, pro se
       Defendant
A961.011




                                                   3
